DETAILED ACTION

Withdrawal of Finality
The finality of the Office action of 26 May 2021 is hereby withdrawn. With the finality of the Office action having been withdrawn, the amendment of 26 July 2021 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-23, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  Claims 1, 4, 7, and 18 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image1.png
    503
    528
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    499
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    71
    517
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    75
    524
    media_image4.png
    Greyscale

As can be seen in amended claim 1, it is now required that one perform the step of “permeabilizing the tissue section” (step (b)), and “correlating the distinct position of the capture probe on the substrate with a location in the tissue section” (step (d)).  As can be seen in claim 4, one is to employ an array.  Given that claim 4 must further limit claim 1 from which it depends, claim 1 has been construed as encompassing a method where no array is used.
As can be seen in dependent claim 7, one is “actively migrating the second chromatin product by applying an electric field.”
As can be seen in claim 1, step (b), one is required to perform a step of “permeabilizing the tissue”.  The claim does not limit the type, or degree of permeabilization.  Applicant, at page 48, lines 4-10, of the disclosure provides the following guidance:
In some embodiments, the biological sample can be permeabilized by non-chemical permeabilization methods. Non-chemical permeabilization methods are known in the art. For example, non-chemical permeabilization methods that can be used include, but are not limited to, physical lysis techniques such as electroporation, mechanical permeabilization methods ( e.g., bead beating using a homogenizer and grinding balls to mechanically disrupt sample tissue structures), acoustic permeabilization (e.g., sonication), and thermal lysis techniques such as heating to induce thermal permeabilization of the sample.  (Emphasis added)

It stands to reason that if one has effected permeabilization by employing means such as “bead beating using a homogenizer and grinding balls to mechanically disrupt sample tissue structures[ ], acoustic permeabilization (e.g., sonication), and thermal lysis techniques”, the nucleic acids that had been previously located within cells, can be beyond the nuclear and cytoplasmic membranes as such has been disrupted, and may well be mixed with the DNA and RNA of other cells from other regions of the tissue sample.  It is also noted that the structure of 

In addition to the above, the method of claim 7 requires “actively migrating the second chromatin product to the substrate by applying an electric field.”  It stands to reason that in applying an electrophoretic force, the nucleic acid fragments, as well as any other chromatin present, will be moving toward the electrode and not necessarily any probe.   It stands to reason that irrespective of where the nucleic acid fragments had originated from in the tissue, they would all be migrating toward the electrode.  It is also noted that the method does not specify the arrangement of electrode to the probes. Absent knowledge of the relationship of probes to tissue and electrode, one would not be able to determine where within the surface of the tissue sample the fragments could have originated, much less be able to determine where within, along a vertical axis, the fragments originated. 

While claim 7 specifies use of an “electric field”, it is noted that applicant, at page 17, lines 10-12, identifies additional embodiments.  As stated therein:
In some examples, analytes released from a cell can be actively directed to the capture probes attached to a substrate using a variety of methods, e.g., electrophoresis, chemical gradient, pressure gradient, fluid flow, or magnetic field.

A review of the disclosure fails to find where applicant has enabled the alternative of “pressure gradient” whereby the chromatin product is forced out of the tissue and to the substrate 
While the method of claim 1 requires the use of a “tissue section”, it is noted that the claim does not recite any limitation as to just how thick it can be.  For purposes of examination, the limitation of “correlating the distinct position of the capture probe on the substrate with a location in the tissue section” has been construed as identifying the three dimensional (x, y, and z axis) location in the tissue prior to disruption.  It is also noted that the claimed method does not recite any limitation as to the volume of transposome, much less the volume of any other reagent that will allow the chromatin product to flow across a surface of, and/or flow through the tissue section.  It stands to reason that the fluid may flow across a surface of the tissue section and down to the substrate which comprises the capture probe. Given such, one would not be able to correlate a “distinct position of the capture probe on the substrate with a location in the tissue section”. 
As seen in dependent claim 18, one is required to perform “gap repair of single-stranded breaks in the first chromatin product”.  The claim does not limit when this step is to be performed.  Given such, it stands to reason that if the step of claim 18 were to be performed prior to “adding to an end of the first chromatin product a first adaptor comprising a sequence substantially complementary o the capture domain to produce a second chromatin product”, that the second chromatin product would not be formed, and that the claim could not be practiced.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6-23, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,030,261 B2 (Frisen et al.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634